DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, 11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reevell (WO 2017/144191).
Claim 1. Reevell discloses an electrically operated aerosol- generating system comprising: a liquid storage portion (storage unit) storing a liquid from which aerosol may be generated; an electric heater (load); a capillary wick positioned between the liquid in the liquid storage portion and the electric heater and configured to convey liquid from the liquid storage portion to the electric heater; and electric circuitry connected to the electric heater, the electric circuitry configured to: activate the electric heater for a vaporising period in response to a user input to vaporise liquid in the capillary wick, a first predetermined time (beginning of cooling process) after the vaporising period activate the heater for a second period, record a temperature measurement of the heater during or immediately following the second period, and determine a liquid level in the liquid storage portion based on the temperature measurement (time-series change 
Claim 2. Reevell discloses that airflow as a result of a user puff (request for aerosol generation) may be detected and used as a trigger to start the vaporising period (Page 3, lines 1-6). After the vaporizing period there is a first predetermined time period 
Claim 3. Reevell discloses that the measured temperature of the heater at the end of the second period is directly related to the wicking rate of liquid onto the wick and so is related to the liquid level in the liquid storage portion. Empirical data for particular designs of aerosol-forming substrate and for the particular system design can be stored in memory in the electric circuitry. This empirical data can relate the temperature of the heating element at the end of the second period with the amount of liquid remaining in the liquid storage portion. The empirical data can then be used to determine how much liquid is remaining and may be used to provide a user with an indication of liquid level or that liquid level is estimated to be below a threshold level (Page 17, lines 13-32).
Claim 4. Reevell discloses that after the vaporizing period there is a first predetermined time period (dead zone) which may be between 0.2 and 2 seconds (Page 7, line 4). After the first predetermined time period (dead zone) has passed, the heater is activated for a second period, a temperature measurement is captured during or immediately following the second period (Page 1, line 30 – Page 2, line 12). It is desirable to provide a short time period of cooling of the heater before reactivating it to ensure that the heater returns to a predicable temperature and so that it remains below the vaporisation temperature of the liquid during the subsequent activation of the heater (Page 7, lines 4-11).
Claim 6. Reevell discloses that after the vaporizing period there is a first predetermined time period (dead zone) which may be between 0.2 and 2 seconds. The time period of cooling of the heater before reactivating it is short to ensure that the heater returns to a predicable temperature and so that it remains below the vaporisation temperature of the liquid during the subsequent activation of the heater. It is also desirable to measure the temperature while liquid is being drawn onto the wick, i.e. before equilibrium is reached. (Page 7, lines 4-11).
Claims 10 and 11. Reevell discloses that the electric circuitry may be configured to activate the heater for a third period at a second predetermined time after the second period, to record a temperature measurement of the heater during the third period, and to determine a liquid level in the liquid storage portion based on a combination of the temperature measurement of the heater during the third period and the temperature measurement of the heater during the second period (an average). In particular, the liquid level in the liquid storage portion may be based on a difference between the temperature measurement of the heater during the third period and the temperature measurement of the heater during the second period (Page 4, lines 11-18).

Claim 18. Reevell discloses an electrically operated aerosol- generating system comprising: a liquid storage portion (storage unit) storing a liquid from which aerosol may be generated; an electric heater (load); a capillary wick positioned between the liquid in the liquid storage portion and the electric heater and configured to convey liquid from the liquid storage portion to the electric heater; and electric circuitry connected to the electric heater, the electric circuitry configured to: activate the electric heater for a 
Claim 19. Reevell discloses an electrically operated aerosol-generating system comprising: a liquid storage portion (storage unit) storing a liquid from which aerosol may be generated; an electric heater (load); a capillary wick positioned between the liquid in the liquid storage portion and the electric heater and configured to convey liquid from the liquid storage portion to the electric heater; and electric circuitry connected to the electric heater, the electric circuitry configured to: activate the electric heater for a vaporising period in response to a user input to vaporise liquid in the capillary wick, a first predetermined time (beginning of cooling process) after the vaporising period activate the heater for a second period, record a temperature measurement of the heater during or immediately following the second period, and determine a liquid level in the liquid storage portion based on the temperature measurement (time-series change in a value) (Page 1, line 30 – Page 2, line 12). The aerosol-generating system may comprise one or more electric power supplies. The power supply may be a battery (Page 10, lines 28-29). The system can be implemented by a programmable microprocessor (control unit) for controlling the operation of the system and a data interface that allows for the uploading of software to the microprocessor (Page 13, lines 3-7). The electric circuitry may be arranged to measure the electrical resistance of the one or more electric heating elements by measuring the current through the one or more electric heating elements and the voltage across the one or more electric heating .

Allowable Subject Matter
Claims 5, 7-9, 12-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Reevell discloses that the first predetermined time period (dead zone) is set to be between 0.2 and 2 seconds (Page 7, line 4), and is not variable or dependent upon a current value of a residual current or a surge current at the end of the power supply being equal to or smaller than a threshold. Reevell also does not disclose that the control unit is configured to shorten the cycle, in a stepped manner or otherwise, in which the resistance is measured during monitoring of the cooling process. 
Reevell teaches that the wicking rate, as indicated by the temperature measurement of the heater during the third period and the temperature measurement of the heater during the second period, is used to indicate the amount of liquid in the vicinity of the heater at those times (page 4, lines 19-27). Thus, Reevell teaches taking temperature measurements at one or two predetermined time intervals, not periodically taking measurements until the temperature or resistance has reached room temperature/steady state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A WILL/
Examiner, Art Unit 1747                                                                                                                                                                                             
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747